Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from an order of the County Court, Westchester County, entered August 2, 2013.
Ordered that the application is granted, and the defendant’s notice of appeal is deemed to have been timely filed.
The defendant has established his entitlement to the relief requested (see People v Syville, 15 NY3d 391 [2010]; People v Montgomery, 24 NY2d 130 [1969]; People v Bowles, 89 AD3d 171 [2011]). Mastro, J.P, Roman, Cohen and Hinds-Radix, JJ., concur.